Per Curiam.
Respondent was admitted to practice by this Court in 1973. He maintains an office for the practice of law in Delmar, Albany County.
By decision dated September 22, 2011, this Court suspended respondent from the practice of law for a period of two years, effective immediately and until further order of this Court. His suspension was stayed, however, upon the conditions that, during the period of his suspension, he comply with the statutes and rules regulating attorney conduct, he not be the subject of any further action or proceeding or application for discipline or sanctions in any court, and he complete six additional hours of continuing legal education in ethics and professionalism (Matter of Galvin, 87 AD3d 1223 [2011]).
Respondent has not applied to terminate his suspension, which continues to date. Petitioner issued a letter of admonition to respondent dated November 20, 2013 (see 22 NYCRR 806.4 [c]). Petitioner determined that respondent had violated the Rules of Professional Conduct by failing to timely proceed in a matter or seek to withdraw from representation and by failing to appear in court for conferences. By the letter of admonition, respondent was in violation of that condition of his stayed suspension that required that he not be the subject of any further action, proceeding or application for discipline.
*1231Petitioner now moves in this Court to vacate the stay of respondent’s suspension from practice and to suspend respondent from the practice of law. Respondent opposes the motion. Given respondent’s discipline in violation of the conditions of his stayed suspension and his prior sanctions in federal court (see e.g. Gollomp v Spitzer, 568 F3d 355 [2009]) and by this Court (see Korbel v Zoning Bd. of Appeals of Town of Horicon, 28 AD3d 888, 891 [2006]), we conclude that petitioner’s motion should be granted. This Court also determines that respondent should now be suspended from the practice of law for a period of one year (see e.g. Matter of Madison, 294 AD2d 705 [2002]; Matter of Dudley, 282 AD2d 867 [2001]).
Lahtinen, J.P, Stein, Garry and Rose, JJ., concur.
Ordered that petitioner’s motion is granted and the stay of respondent’s suspension is vacated, effective 20 days from the date of this decision; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective 20 days from the date of this decision, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).